 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     LVDG, LLC [SERIES 116]
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
                                                         ***
10
     GREEN TREE SERVICING LLC,                            )
11                                                        )
                                             Plaintiff,   )
12                                                        )    Case No. 2:15-CV-00028-RFB-CWH
     vs.                                                  )
13                                                        )
     LVDG, LLC SERIES 116; MESA                           )
14   HOMEOWNERS ASSOCIATION; DOES 1                       )
     through 10, inclusive; ROES Business Entities        )
15   1 through 10, inclusive; and all others who          )
     claim interest in the subject property located at    )
16   6042 Alachua Street, Henderson, Nevada               )
     89011,                                               )
17                                                        )
                                          Defendants.     )
18                                                        )
19                           STIPULATION TO EXTEND TIME
                 TO FILE RESPONSE TO MOTION FOR SUMMARY JUDGMENT
20                                   (Third Request)
21          COMES NOW Defendant, LVDG, LLC SERIES 116 (“LVDG”), and Plaintiff, GREEN
22   TREE SERVICING LLC n/k/a DITECH FINANCIAL, LLC (“Ditech”), by and through their
23   undersigned counsel, and hereby stipulate and agree as follows:
24          1.      On March 1, 2019, Ditech filed a Motion for Summary Judgment herein [ECF
25                  #71]. Responses to said Motion were originally due on March 22, 2019.
26          2.      On March 22, 2019, the parties submitted a stipulation requesting an extension of
27                  time until April 1, 2019, in which to respond to the subject motion. [ECF #76].
28                  Said stipulation was approved on March 25, 2019. [ECF #77].
                                                 Page 1 of 4                                  6042 Alachua
 1         3.     On April 1, 2019, the parties submitted a second stipulation requesting an

 2                extension of time until April 15, 2019, in which to respond to the subject motion.

 3                [ECF #81]. Said stipulation was approved on April 3, 2019. [ECF #82].

 4         4.     The parties continue to discuss an amicable resolution of this matter and prefer to

 5                devote their time and resources to attempting to reach a settlement in lieu of

 6                further litigation.

 7         5.     In addition, LVDG’s counsel has been required to devote much of his time to an

 8                unrelated appellate brief, which is also due on April 15, 2019. To that end,

 9                LVDG has requested an additional extension of time in which to respond to the

10                motion until April 26, 2019.

11         6.     This extension was requested and this stipulation was drafted on April 15, 2019,

12                but Plaintiff’s counsel was unable to respond immediately.

13         7.     LVDG shall have an additional period of time until and including April 26, 2019,

14                in which file a Response to the Motion for Summary Judgment.

15         8.     Plaintiff shall have an additional period of time until and including May 10, 2019,

16                in which to file any Reply.

17         9.     This Stipulation is made in good faith and not for purpose of delay.

18         Dated this     15th          day of April, 2019.

19   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                WOLFE & WYMAN LLP
20
21
      /s/ Timothy E. Rhoda                             /s/ Colt B. Dodrill
22   TIMOTHY E. RHODA, ESQ.                           COLT B. DODRILL, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 9000
23   9120 West Post Road, Suite 100                   6757 Spencer Street
     Las Vegas, Nevada 89148                          Las Vegas, Nevada 89119-3724
24   (702) 254-7775                                   (702) 476-0100
     Attorney for Defendant                           Attorneys for Plaintiff
25   LVDG, LLC SERIES 116                             GREEN TREE SERVICING LLC

26
27
28
                                                Page 2 of 4                                    6042 Alachua
 1
       IT IS SO ORDERED.
 2
 3     By:
          RICHARD F. BOULWARE, II
 4        UNITED STATES DISTRICT JUDGE

 5     Dated: April 18, 2019

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Page 3 of 4                         6042 Alachua
 1                                  CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this           17th       day of April, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   TO EXTEND TIME TO FILE RESPONSE TO MOTION FOR SUMMARY JUDGMENT

 5   (Third Request) to the following parties:

 6
            Colt B. Dodrill                            Elizabeth B Lowell
 7          Wolfe & Wyman, LLP                         Pengilly Robbins
            6757 Spencer Street                        1995 Village Center Cir., Ste. 190
 8          Las Vegas, NV 89119                        Las Vegas, NV 89134-0562
            (702) 476-0100                             702-889-6665
 9          (702) 476-0101 (fax)                       702-889-6664 (fax)
            cbdodrill@wolfewyman.com                   elowell@pengillylawfirm.com
10          Attorneys for Plaintiff                    Attorney for Defendant
            GREEN TREE SERVICING, LLC                  MESA HOMEOWNERS ASSOCIATION
11
            Richard G. Verlander, III                  David A Markman
12          Wolfe & Wyman                              Pengilly Law Firm
            6757 Spencer Street                        1995 Village Center Circle
13          Las Vegas, NV 89119                        Suite 190
            7002 476 0100                              Las Vegas, NV 89134
14          702 476 0101 (fax)                         702-889-6665
            rgverlander@wolfewyman.com                 702-889-6664 (fax)
15          Attorneys for Plaintiff                    dmarkman@pengillylawfirm.com
            GREEN TREE SERVICING, LLC                  Attorney for Defendant
16                                                     MESA HOMEOWNERS ASSOCIATION

17                                                     James W Pengilly
                                                       Pengilly Robbins
18                                                     1995 Village Center Circle
                                                       Suite 190
19                                                     Las Vegas, NV 89134-0562
                                                       702-889-6665
20                                                     702-889-6664 (fax)
                                                       jpengilly@pengillylawfirm.com
21                                                     Attorney for Defendant
                                                       MESA HOMEOWNERS ASSOCIATION
22
23
24                                                 /s/ Timothy E. Rhoda
                                                   An employee of ROGER P. CROTEAU &
25                                                 ASSOCIATES, LTD.

26
27
28
                                                 Page 4 of 4                                    6042 Alachua
